NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



LENARD DEVON JENKINS,                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D19-2896
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

Howard L. Dimmig, II, Public Defender,
and Daniel Muller, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan S. Tannen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., and CASE, JAMES R., ASSOCIATE
SENIOR JUDGE, Concur.